DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1-2 and 8 in the response filed on 26 July, 2021 are acknowledged. 
Claims 1-25 remain pending in the application. 
Claims 10-12, 14-16 and 19-21 are withdrawn. 
Claims 1-9, 13, 17-18 and 22-25 are examined.
Claim Rejections - 35 USC § 112
The applicant's amendments to claims 1-2 and 8 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn.
Claim Interpretation
Applicant argues that claim 18 should not be rejected under 112 (f) as certain terms should not be interpreted under 112 (f) as they all have sufficient structure provided [in the applicant’s response dated 26 July, 2021, page 9 line 21 to page 11 line 18].
In response, the examiner first notes that no items can be rejected under 112 (f) – this is strictly and only claim term interpretation. The examiner further argues that for each term actuator, rotational adjustment mechanism, translational adjustment mechanism, and key, sufficient structure is not provided in the claim for the items for a 
Claim Rejections - 35 USC § 102
Claims 1-9, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Naito et al. (US PGPUB 2009/0287043). 
	In regards to claim 1, Naito discloses a device for engaging tissue, said device comprising: 
a distal end [distal end of 20a, Figs.2-3, para.36] and a proximal end [2b, 11, Figs.2-3]; 
a body [portion of 20a distal to 2g, Fig.3] located at said distal end of said device and selectively attachable to an exterior of a distal end of a medical instrument [“observation probe”, para.40], said body and having a primary channel [2d, Fig.3, para.38] extending therethrough configured to receive a distal end of the medical instrument [“observation probe”, para.38, 40, 104, 108] therethrough when said body is attached to the medical instrument, said body further having at least one arm channel [2f1, 2f2, Fig.3, para.38] extending therethrough configured to receive at least one arm [3, 4, Figs.2, 6]; 
said at least one arm extending from said proximal end to said distal end of said device [Fig.2], said at least one arm selectively movable by at least one of rotational motion [arrow B, Figs.11-12, para.80] and translational motion relative to said body [arrow A, Figs.11-12, para.79], said at least one arm including at least one engagement member [44 or 45, Fig.6, para.61] configured to contact and engage tissue; 

In regards to claim 2, Naito discloses the device of claim 1, further comprising a plurality of arms [3, 4, Figs.2, 6] each terminating in one of said engagement members, wherein in said first position said engagement members are spaced apart by a first distance and in said second position said engagement members are spaced apart by a second distance, wherein said second distance is less than said first distance [Fig.2, para.79, 80, 84; being capable of translation, rotation and bending, the arms could accomplish this].
In regards to claim 3, Naito discloses the device of claim 2, wherein said engagement members are configured to retain the tissue between said engagement members in said second position and to release the tissue in said first position [Fig.2, para.79, 80, 84; being capable of translation, rotation and bending, the arms could accomplish this, especially given appropriate tissue].
In regards to claim 4, Naito discloses the device of claim 2, wherein each of said arms is selectively movable independently of the others of said plurality of arms [9, Fig.2, para.101-103].
In regards to claim 5, Naito discloses the device of claim 1, wherein said at least one engagement member includes a frictional element and a planar shape [Fig.6].
In regards to claim 6, Naito discloses the device of claim 1, wherein said at least one engagement member includes at least one contact surface configured to engage said tissue in said second position [Fig.6].
In regards to claim 7, Naito discloses the device of claim 1, wherein said medical instrument is an endoscope [“observation probe”, para.3, 40, 104, 108].
In regards to claim 8, Naito discloses the device of claim 7, wherein said endoscope has a working end and said body configured to be circumferentially disposed about the working end of the endoscope [the distal end of the observation probe would tautologically be called the working end. Advancing the observation probe through the primary channel, the body would be circumferentially disposed about said working end.] when said device is attached to the endoscope.
In regards to claim 9, Naito discloses the device of claim 1, wherein said at least one arm channel extends through said body parallel to said primary channel [Fig.3].
In regards to claim 13, Naito discloses the device of claim 1, wherein said at least one arm further comprises a torque transmission member configured to convey torque applied from said proximal end to said distal end [49, Fig.6, abstract, para.80].
In regards to claim 17, Naito discloses the device of claim 1, further comprising at least one recess formed in said body configured to receive at least a portion of said at least one engagement member [2f1 or 2f2, Figs.2-3, abstract; to be inserted through the body, the arm channels must be configured such that they comprise a recess configured to allow the engagement members therethrough, and hence receive at least a portion of the engagement members].
Response to Arguments 
Rejection under 35 USC 102 - Naito et al. (US PGPUB 2009/0287043)
Argument:
In regards to the amended claim 1, the applicant argues that Naito fails to disclose a body located at a distal end of the device selectively attachable to an exterior of a distal end of a medical instrument. Applicant argues that this is because: 
1. observation device 2 of Naito is part of an integrated, inseperable system with the distal end
2. Naito discloses no primary channel configured to receive the distal end of the observation device when the body is attached to the observation device, as sliding the instrument through a channel is different from being selectively attached, and as Naito does not disclose or suggest that an endoscope or that observation device 2 can be passed through hole 2d [in the applicant's arguments dated 26 July, 2021, page 16 line 3 to page 17 line 8]. 
Response:
The examiner respectfully disagrees. 
1. Item 2 is not the observation device indicated by Naito to pass through primary channel 2d. Rather, this is an unillustrated device. See paragraph 40 in particular. 
2. The examiner indicates that “selectively attached” encompasses a device passing through a channel, ie. slidably attached. 
As such, this argument is considered to be particularly and unusually unconvincing. 
Argument:

Response:
The examiner respectfully disagrees. 
The applicant has not written the claims in a fashion that the device and body cannot be parts of an endoscope. 
As such, this argument is considered to be unconvincing. 
Allowable Subject Matter
	Claims 18 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (the rejection has been changed to the extent necessitated by applicant’s amendments).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795